On the 10th day of March, 1924, the defendant school district held a special election, to vote on the proposition of the issuance of $175,000 worth of bonds, for the construction and equipment of a school building and for a site therefor. The result of the election, as determined and announced by the election board, was that the proposition was carried by a majority of 99 votes.
On the 27th of March, 1924, this action was instituted by plaintiffs, who were taxpayers in the school district, questioning the validity of said election, and claiming generally that many of the electors of the school district wrongfully and with sinister motives conspired and confederated together, with the intent, *Page 1079 
purpose, and design of influencing many unqualified electors to vote in favor of said proposition; and that many unqualified electors were permitted to and did vote in said election, sufficient to overcome the majority as announced by the canvassing board. Two other taxpayers intervened, and in their petition allege substantially the same as the original plaintiffs.
The matter came on for trial, and developed the following situation. It appears that Simpson College is within the boundaries of the defendant district, with a large attendance of students; and it is claimed that many of these students were induced to vote at said election. It is the claim of plaintiffs and interveners that many, if not all, of the students thus voting were not entitled to vote at said election. A list of students so voting was attached to the petitions, and a large number of the students were examined as witnesses in the case. A few of them show by their examination that they were not entitled to vote; but the number thus found is not large enough to in any way affect the result of said election. In other words, if the number of illegal votes cast were deducted from the majority proclaimed by the election board, there would yet be a sufficient majority of votes in favor of the proposition to carry the same.
It would do no good to review in detail the testimony of these various witnesses; and the law is well settled in the case as to the question of a right to vote, and needs no citation of authority. The district court made a finding herein, in which it states that only five of the votes in question were in doubt; and we are disposed, after a review of the record, to agree with him.
We said, in Powers v. Harten, 183 Iowa 764, in substance, that, in order to defeat an election, it must appear that the successful ticket received such a number of illegal votes that, if they were rejected, the majority would be brought down below that necessary to the election.
The district court entered judgment dismissing plaintiffs' petition, and also judgment against the interveners.
We find no error in the record. The case is, therefore, affirmed. — Affirmed.
FAVILLE, C.J., and EVANS and ARTHUR, JJ., concur. *Page 1080